Citation Nr: 1645884	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-04 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to May 1962. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim for service connection for bilateral hearing loss.  A September 2015 Board decision reopened and remanded this claim.  

In August 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2016).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The September 2015 remand directed the AOJ to arrange for a VA audiology examination that was to include an opinion as follows: 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working alongside the 150 Howitzers while they were shooting, without hearing protection, as credibly reported by the Veteran (emphasis in original).  

Unfortunately, the VA audiology examination afforded the Veteran following the September 2015 remand conducted in January 2016 did not include an opinion that reflected specific consideration of the Veteran's credible reports of in service noise exposure form working in proximity to howitzers.  As such, an addendum opinion is required from the clinician who conducted the January 2016 examination or a suitable substitute if this clinician is not available.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2016 examiner, or a suitable substitute if this examiner is not available, that includes an assessment, based on review of the record, as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working alongside the 150 Howitzers while they were shooting, without hearing protection, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  Note that the Veteran explains in his hearing testimony that his work for Ford Motor Company involved soldering the joints of car bodies, and that while it was hot, it was not noisy.  He did not operate the grinders that came next in the process (after soldering).  See Virtual VA File, Hearing Testimony, receipt date August 3, 2015, pages 9-10.

The clinician is asked to explain the reasons behind the opinion offered.  The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented hearing loss in service cannot serve as the sole basis for a negative opinion.  Dalton v Nicholson, 21 Vet. App. 23 (2007).  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the clinician, and the opinion should note review of the file. 

2.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

